2008 draft general budget: Section III - 2008 draft general budget: Sections I, II, IV, V, VI, VII, VIII and IX (debate)
The next item is the joint debate on
the report by Mr Virrankoski, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2008, Section III - Commission
(C6-0287/2007 - and
the report by Mr Itälä, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2008, Sections I, II, IV, V, VI, VII, VIII and IX
(C6-0288/2007 -.
Before I hand over to Commissioner Grybauskaitė, I should like to express my amazement that other Commissioners, whom we have asked to be here, are not present. There are various reasons: ostensibly our invitations have gone out somewhat too late. This may be the case and I shall check.
I should like to remind the Commission, however, that by Interinstitutional Agreement it has to be present during the week the European Parliament is in session. I shall check the matter and I expect that both the Commission and we as Parliament, of course, will honour our commitments under the interinstitutional agreement.
I would therefore ask the Commissioner present, Commissioner Grybauskaitė, to convey this to the Commission. I have already said as much, incidentally, at the Conference of Presidents. I do not wish, however, to make any one-sided accusations here, but I shall be checking the matter.
rapporteur. - (FI) Mr President, first I wish to thank the Chairman of the Committee on Budgets and the Committee's members and coordinators for making it possible for us to reach an excellent compromise in a very positive atmosphere. Parliament's Secretary-General was also very open and cooperative when the budget was being drafted. It is a good start to future cooperation between the administration and the Committee on Budgets.
First of all I want to say that this system of two organisations deciding on the budget - the Bureau and the Committee on Budgets - cannot continue in the future. It is not the right approach to have the Bureau developing various new ideas and new projects. The Committee on Budgets is either a kind of rubber stamp approving the funds, or it is a bad boy or girl who cuts them out. That was the case here too, when there were major new increases proposed by the group chairmen, which would have gone over the famous 20% ceiling which has been jointly agreed. I do hope that people will listen to the Committee Chairman's guidelines on this, because he has the right idea about how this process should be gone about in the proper way, in order to achieve concrete and fitting results. These matters cannot be decided in two places. It is much better if they are decided in just one.
When Parliament's budget was being drawn up, the administration and the Bureau showed the right initiative in proposing that remaining under the 20% ceiling should be a basic principle. Afterwards, the group chairmen made additions to the policy rules. One was that each Member's assistants should receive a thousand euros more a month, making around EUR 10 000 000 in all, and there were various other increases, when in fact we had got into a situation where extra expenditure had to be cut to some extent. This is obviously never easy, but it needs to be said that we have not made any real savings or cuts; instead, we just tried to adhere to budgetary discipline when it came to new increases, so that the budget would not grow too large.
This is obviously important because we are spending taxpayers' money. We should think about what projects we should engage in and which of them are acceptable, from the taxpayer's point of view. Above all, we need to concentrate on the essential work which we have been elected to do here. This is a legislative body, and so we should not be implementing projects that lie outside the scope of actual legislative work.
Let me say, however, that I happy with the joint compromise allowing Parliament an increase of just under 4%. That is reasonable, and in any case includes many projects which other Members here are in favour of.
I will mention some of these projects. First, there is information policy, which is extremely important. For this, an additional EUR nine million has been added to the reserve, to be spent on the new Web TV when the prototype has been approved. This Web TV idea as a technical information channel is an acceptable notion, but it should not be put into effect in the way that is now being suggested. The political groups and the Members are not to take part in monitoring the body concerned or in the everyday work involved. The administration does not have the same sort of political honesty that people want to see as the political groups and the Members do.
I have found it very hard to appreciate the idea which has been proposed by the left that politics should be expunged from policy and that information on Parliament can come only via its administration, and not through its Members or political groups. It is inconceivable to allow information policy to come only via the administration, and it leaves us, who have been elected to this place democratically, outside the information machinery.
Another idea connected with this subject was that concerning the local media, which was decided in plenary just before the holidays. It was that Members should get a bit more money for inviting representatives of the local media to observe what is happening in Parliament and to interview them. The Committee on Budgets voted against this. I do not understand this apparent animosity towards the small local media coming from the left, as it allows us to get as close as we can to ordinary people. Now we in the Committee on Budgets, however, have voted against this money by a majority, and we Members cannot spend any more money on inviting the local media here.
Thirdly, I would like to mention the Information Offices. Each Member State has its own Information Office, which is a good thing, but why buy the most expensive buildings in the most expensive areas? Why could we not buy slightly cheaper buildings a bit further out of town and spend the relevant funds on human resources? We need more people to visit places of work, places of study and schools to tell people what Parliament does and why. That is the best way to influence people, to go to them, and not buy costly buildings. This money could be better spent.
As for the policy on buildings generally, I hope that all the institutions can together establish a common organisation to consider when and where to build and when and where to purchase property, so that we do not make decisions without knowing what others are doing and artificially raise property prices.
I just want to comment on the resolution on the proposal to reduce the number of sittings in Strasbourg. This might be something of an eternal debate, but it has to go on until something gets done. We also have to set an example in the reduction of emissions. We cannot squander EUR 200 million of taxpayers' money a year. We must show the public that the EU has enlarged and changed, and for this we have to change. I have not come across one good explanation as to why this hassle has to continue. For that reason, I hope that we will have a vote on the subject so that Parliament can negotiate with the Council and so that the much needed change can take place.
Once again I want to thank the coordinators and members of the Committee on Budgets for the compromise, and I hope that it will be preserved in the vote here on Thursday and that the figures concerned will remain just as we have jointly agreed.
rapporteur. - (FI) Mr President, Commissioner, the European Union budget for 2008 is the second in this programming period. When the current financial framework was adopted, special priority was given to strengthening competitiveness and cohesion for growth and employment.
The Commission's preliminary draft budget was EUR 129.2 billion for commitment appropriations and EUR 121 billion for payment appropriations. The Council in its draft budget cut commitment appropriations to EUR 128.4 billion and payment appropriations to EUR 119.4 billion, that is to say EUR 10.3 billion under an already very tight financial framework.
The Council's draft budget also highlighted other questions. Under heading 1 (sustainable growth and employment), payment appropriations were cut by a full EUR 1 046 million, although it was an unconditional priority of budget policy.
This autumn, Parliament also received the Commission's letter of amendment proposing an additional EUR 262 million for external actions. Furthermore, the Commission also proposed a review of the financial framework so that adequate funds could be set aside for the Galileo global positioning system and the European Institute of Innovation and Technology for the period 2008-2013. The proposal was consistent with Parliament's resolution adopted on 20 June and the first reading on the EIT legislation.
Based on these criteria, the Committee on Budgets drafted its own proposal, which is now under discussion. Its key elements are as follows:
The budget's unconditional priority is heading 1 (sustainable growth and employment). Commitment appropriations have been increased, in particular for research and training under the Lisbon Strategy and for the Trans-European Networks.
Heading 1a also relates to funding for the Galileo navigation system. When the multiannual financial framework was being drawn up, Parliament warned that Galileo was under-funded. Now it has a deficit of EUR 2.4 billion euros, because private industry is unwilling to get involved in the project, as has happened in the United States of America. Because the project is politically and economically important for Europe, Parliament insisted that it should go ahead and that it should be financed out of the EU budget. A decision on this needs to be taken during this budgetary procedure. For this reason, the draft budget had Galileo and its associated EIT appropriations outside the scope of the budget, in the form of a 'satellite change' proposal. A condition of its adoption is that the Commission proposal for amending the multiannual financial framework be adopted. If that does not happen, the Galileo project will fail and EIT funding will also be in difficulties. It is pointless continuing to finance Galileo if the Council does not have the genuine will to see it through to the end.
The Structural Funds and Cohesion Fund appropriations under heading 1b have been substantially strengthened, as the unpaid commitments under the funds - the RALs - are alarmingly high, at more than EUR 95 billion.
Back in the summer, Parliament and the Council made a joint declaration regarding the Commission's slowness to approve functional programmes. At present, 63% of the programmes under the Regional Development Fund and the Cohesion Fund remain unapproved, as do 83% of European Social Fund programmes and 75% of rural development programmes, even though the first programme year is already coming to an end.
The slowness of this administration seriously threatens the EU's structural and cohesion policy and, in particular, the reconstruction of the new Member States, as the current financial framework is a massive European reconstruction project, bigger than the Marshall Plan after the Second World War. In this draft budget, however, just EUR 22.1 billion and EUR 5.3 billion have been set aside for structural measures and rural development respectively for the new Member States. Accordingly, the Committee on Budgets is proposing that a portion of the Commission's relevant administrative costs should be placed in reserve, to be released as and when programmes are approved, because this process needs speeding up.
Another huge problem area relates to heading 4 (EU as a global partner). The preliminary draft budget was clearly inadequate, owing to which the Commission in its letter of amendment proposed EUR 120 million for Kosovo and EUR 142 million for Palestine. The Council also proposed increases of EUR 260 million for the same regions.
The Committee on Budgets adopted the Commission's approach, but added a further EUR 10 million for both Kosovo and Palestine. To defend Parliament's own priorities, the Committee also drafted an 'asterisk' amendment. It agrees a cut of EUR 40 million, which otherwise would have to be made in the Common Foreign and Security Policy, as the increase the Council proposed is an obvious area of interest for them and would jeopardise Parliament's priorities. The asterisk proposal also incorporates the increases called for by the Committee on Foreign Affairs for Palestine and Kosovo, a total of EUR 40 million, plus a smaller adjustment of EUR 7 million for the Global Health Fund and certain other lines. This amendment can be adopted if the Council agrees to use the flexibility instrument.
Concerning the decentralised agencies, may I say that the Committee restored the EUR 32 million in cuts made by the Council and the personnel cuts. We thought that cooperation went relatively well. The most substantial change related to the border control agency, Frontex, appropriations for which were increased by EUR 30 million. Cooperation in the field of border control and strengthening it is one of Parliament's key priorities.
The theme of this budget is 'a budget for results'. It aims to promote both activity-based budgeting and activity-based management. To this end, EUR 49 million of the Commission's general administrative costs has been placed in reserve, to be released as and when the Commission makes proposals for studies and reports, as requested by Parliament, on the development of activity-based management, the clarification of staff accountability, and the future trend in staff numbers. This also has to do with the declaration on executive agencies adopted in Parliament's conciliation meeting. It states that each new proposal must contain a cost-benefit analysis compared with the situation where the measures would be the Commission's responsibility. In addition, lines of accountability and responsibility in respect of the agency and the Commission should be clearly set out, and there must be an explanation of how the Commission is to take responsibility for the work of the agency and the use of funds. We know the warning examples from history of the 'Technical Assistance Offices'.
The sum total for the draft budget before us is EUR 129 680 billion, which is EUR 623 million under the multiannual financial framework. Payment appropriations are EUR 124 194, which is the equivalent of 0.99% of the Member States' GNI. The figure is EUR 5 300 million under the financial framework, and so the Committee on Budgets has shown great discipline in drawing up this proposal for deliberation by the European Parliament.
The draft budget was prepared in a spirit of strong consensus and excellent cooperation. I would like to thank the Chairman of the Committee on Budgets, Reimer Böge, for his excellent leadership, and the coordinators and shadow rapporteurs from all the political groups. They have shown considerable flexibility and an ability to cooperate. I also want to thank the Commission, and, in particular, Commissioner Grybauskaite, for showing a positive attitude, and also the Portuguese Presidency, which in tripartite negotiations and conciliation demonstrated a constructive attitude and deference. Finally, I want to express my appreciation and gratitude to the Committee on Budget's secretariat and the administrators responsible for the budget in my own group and the other political groups for the enormous amount of work they have done.
I now submit the 2008 budget for deliberation by the plenary session.
on behalf of the PPE-DE Group. - Mr President, let me start by thanking Mr Virrankoski for an excellent report and for the substantial amount of work he has done on it.
He rightly says that 2008 is year two in a seven-year financial perspective. It is my belief that this budget is moving in the right direction to offer value for money and with payment appropriations this year set at 0.99% GNI, it has the potential to achieve far better implementation in the coming years.
However, in order to achieve these goals, I call on the Council, in particular, to take note of Parliament's views and to be prepared to discuss some of the issues further, and I mention four issues at this point.
Firstly, Galileo and the European Institute of Technology (EIT): Parliament has given its approval to these schemes, but we still need evidence of budgetary discipline from the other institutions, and I make here three points. Firstly, I see insufficient evidence of provision for cost over-runs and late delivery of the projects. Secondly, I see insufficient evidence of very clear lines of accountability and responsibility with these major items, particularly where contracts for work on the projects are being awarded. Finally, I believe that the Commission should do far more to share its vision for the Galileo project and particularly the post-development phase of the project and the on-going situation.
Secondly, under Heading 4, we already know that demand for funding for Palestine and Kosovo will extend the margin under this heading quite considerably. This in part has been met by a reduction in funding for the CFSP. But that will inevitably create problems during the next year and I think that some time after Parliament's first reading we will need to have discussions with the Council and the Commission to see how we can address that situation.
Thirdly, I call on the Council to support Parliament's efforts to oblige the Commission to comply with the screening exercise and to achieve greater efficiency in staffing levels. This includes the decentralised and external agencies, where I fear there is need for far greater levels of accountability.
Finally, it is most important that both the Council and the Commission attach far greater urgency to the achievement of a positive déclaration d'assurance from the Court of Auditors. In my view, their current rate of progress is unacceptably slow and, in consequence of this, the credibility of this House is seriously undermined. I therefore call on the Council, in particular, to show far greater urgency to address this situation.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, first of all I would like to thank the whole of the budget team for the work they have done, especially our two rapporteurs, Mr Virrankoski and Mr Itälä. This budget procedure confirms the narrowness of the multiannual financial framework. The amount of payments, at less than EUR 130 billion, or 0.99% of GDP, is very skimpy and cannot support hopes for the development of European policy.
The teamwork in the Committee on Budgets means that the budgetary priorities of the political groups can be maintained, but the financial framework prevents the revival of the growth policies promised to European citizens. Our committee took particular care over the choices made by all the parliamentary committees, but the proliferation of pilot projects is evidence of the frustration with the niggardly nature of this financial framework. Once again, we have had to fight drastic cuts by the Council and I am happy with the compromise secured. The Commission still needs to execute this budget correctly. We will no longer put up with this draft budget being denatured through failures to execute and transfers of appropriations back to the Member States.
Firstly, in the 2008 budget, we do not accept the failure to use the cohesion funds. In the Socialist Party, we have restored the Council's dreadful cuts that affected programmes such as Culture 2007, Media 2007 and Youth in Action. I do not need to remind you here of the importance of these lines as the new Treaty is being put to the people of Europe. I invite the Council to think about this; for example, giving research or Frontex the resources they need to operate, and improving the lines of information correspond to the current concerns of European citizens. We are also proposing additional appropriations for certain new projects to improve the capacity to accommodate refugees or for NGOs fighting discrimination. The European budget absolutely must continue to help those fighting the scourges afflicting European society.
For the EU's external relations, we are reducing the expenditure of the CFSP by 40 million because we have to honour our commitments and the EU's commitments: to preserve the emergency aid reserve, help the most disadvantaged countries, support the Global Fund to fight AIDS, the World Health Fund and maintain development aid. For Kosovo and Palestine, the flexibility instrument will need to be mobilised to provide EUR 87 million. It is still to be deplored that heading 4 is systematically underfunded. World poverty is growing and our budget is shrinking.
For the European Commission, I recognise that the reserve of EUR 40 million is harsh but it reflects our doubts over the effectiveness of implementing ABM. Allow me to give you a few examples: first of all, the failure to spend the cohesion funds, the impossibility of executing the pilot projects we hold dear, such as the Erasmus-style programme for apprentices, the lack of transparency in the choices of research firms, the poor implementation of selection competitions for new officials. The list is long and Parliament is asking to be convinced of the goodwill of the European executive.
Finally, the main one, the asterisk amendment demands that Galileo and the EIT are funded beyond the ceilings of the financial perspective. This necessitates, forces even, a mini-revision of the financial perspective. Parliament cannot accept the endangering of Galileo, a major challenge from a technological, economic and political point of view, and an essential strategic tool for the political powers and independence of the EU, but I am convinced of the value of Mrs Merkel's comments in our chamber. On 29 June, Chancellor Merkel used this African proverb to close her Presidency: 'If you want to go quickly, go alone, but if you want to go far, go together.'
on behalf of the ALDE Group. - (DA) Mr President, I would like to thank the President of the European Parliament for personally chairing this sitting and these proceedings, and for the fact that it is not taking place at midnight. I am very pleased about that.
Commissioner, there is no doubt that the 2008 budget proceedings will be quite challenging. However, in Parliament we stand together, and when we vote on Thursday I am fairly convinced that there will be broad support for the strategy, the Committee on Budgets and the draftsman that Mr Virrankoski has selected for the Commission budget.
The Group of the Alliance of Liberals and Democrats for Europe supports the Commission's excellent proposals for the funding of the Galileo satellite surveillance system. We are in favour of surplus money from agricultural schemes being used for this project instead of being returned to the Member States. It would not be reasonable to reduce the funding for research and transport in order to find money for Galileo, as is being proposed by the EU Finance Ministers. If the EU Member States agree that we are to have Galileo, they must also provide the funding for it without using it for other purposes. As has already been mentioned by Mr Virrankoski, we have previously been warned that Galileo has not been allocated sufficient money; the situation that we are now facing therefore does not come as a surprise.
The other significant controversial matter as regards the Council concerns the funds for foreign affairs policy. We are all extremely worried about whether enough money has been allocated to Kosovo and Palestine as well. I would like to thank Mr Virrankoski for his extensive efforts to find a compromise that enjoys broad support.
With regard to the agencies, we are satisfied that the border monitoring agency Frontex is receiving more funding, and we hope that a solution can be found to enable the European Maritime Safety Agency (EMSA) to get started as quickly as possible with the LRIT Data Centre, which will be established by the end of 2008.
The rapporteur for the other institutions, Mr Itälä, has had both an achievable task and a very difficult one. The difficult task was the Parliament budget, where it was unfortunately not possible to bring the expenses down to this year's level plus inflation. However, in spite of this, it has been possible to keep the expenses below the 20% ceiling. The ALDE Group supported the original compromise between the rapporteur and the Bureau, and it is regrettable that poor coordination between the chairs of the larger groups meant that the compromise had to be reworked. We should not see this happen again; we can do better. However, I am not chastising Mr Itälä. He has made a good contribution, and I would also like to thank him for finding a reasonable solution for the Committee of the Regions, which has been subject to very severe cutbacks by the Council.
Mr President, on behalf of the UEN Group I would like to express my sincere thanks to the rapporteurs, Mr Virrankoski and Mr Itälä, and to all members of the Committee on Budgets for their efforts in drawing up the budget and their excellent cooperation. Many thanks.
Does the second budget in the current budget perspective differ significantly from its predecessors, apart from in the size of the sums concerned? As ever, we have to continue the funding of expenditure from previous years, and we can change only parts of the budget. Such significant items are the funding of the European Institute of Innovation and Technology and the Galileo project. There is also increased funding for Palestine and Kosovo. Significant changes are also to be found in the funding of the common agricultural policy and specialist agencies.
Are we making a big mistake in loosely matching sums to later expenditure? Is it feasible to do this one year in advance? We try, but we always have the opportunity to adjust the budget, and this is very important. Perhaps in future we should create more items, as that will add significant elasticity to the budget.
Finally, I would like once again to express my sincere thanks to Mr Virrankoski. Despite the very difficult area concerned, it was a great pleasure to work with him.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to begin by stating that we have a general problem with the existing financial perspective because, from the point of view of the Group of the Greens/European Free Alliance, the budget we have until 2013 is not really adequate for the major challenges that Europe and the current 27 Member States are facing.
I should like to state that I see within the Council a lack of European spirit where budgeting and finances are concerned. I think we need, as we have already declared with the Lisbon Strategy, a genuine high-tech offensive for Europe, if we really want to build the path towards the knowledge-based society. We are unfortunately running way behind on this. I also believe that we have to do even more for research and development as well as for lifelong learning if we want to make Europe's citizens properly fit and give them the skills to cope with globalisation.
We also have to create - and as all the polls show, the citizens of Europe are demanding this of us - a responsible foreign policy. If, however, we want to invest more in crisis prevention and responsible action in hot spots around the world, we need appropriate resources, which we currently do not have to an adequate degree.
In relation to climate change policy, I also think that we have to show the world that well-understood climate change policy and selective growth go hand in hand. Europe must take a major step forward here, as it is only by persuading other continents and large countries like China and India and the United States that we can draw up policy on climate change and create new jobs that we shall also win over the hearts of our citizens.
On the other hand, I think that we can, of course, economise on the European budget, on agricultural export subsidies, for example, as well as in the cultivation of tobacco and also on the costs of our meetings here in Strasbourg. We can see that the budget is not adequate for our major, ambitious science projects like Galileo, the satellite navigation system. Many previous speakers have already said so. If we think this is politically correct, however, the Council must stir itself here, otherwise we shall lose contact with the United States, as well as with China and India. With regard to the European Institute of Innovation and Technology, if we really want to show that Europe is a continent that genuinely values knowledge and wants to be a knowledge-based society, the Council will also have to do more here. A common European will is required here, if we are to promote Europe.
In conclusion, I should like to thank all my fellow Members who have been collaborating on this budget. It is only a compromise, but a good compromise, at least on Parliament's side, and one we shall be defending.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, there is probably a wide spectrum of opinion in all the groups. Some are happy with the Council's strict budget policy, while other Members feel it is a barrier to achieving all that is good and fine. The fact is that the Council's proposal for the budget total is incredibly low compared with combined national income and that Parliament's proposal also represents an exceptionally low level of budgetary expenditure.
Our group is unhappy with the way the draft budget raises the Union's military profile. Militarisation of the Union is also one of the reasons why our group cannot support the new constitution proposal agreed last week. The constitution, like next year's draft budget, will do nothing to strengthen the Union's social dimension.
We are used to the idea that the Commission never fully implements the EU budget, and the Member States are used to the idea that they will have their own resources, as they are known, returned to them every year. That will be due to the RALs resulting from delayed programmes under the Structural Funds and Cohesion Fund this year and next. The rapporteur, Mr Virrankoski, is speeding up the approval procedure for these programmes with good reason.
It is our group's view that it is right to amend interinstitutional agreements with regard to new expenditure for Galileo and the European Institute of Technology. There is not enough money in the budgetary framework; instead, the membership will have to bring new money to the Union for them. In this House, Parliament's Bureau is not as disciplined in its budget targets as the Committee on Budgets. It is always trying to spend 20% of the EU's administrative costs even if there is nowhere the money can justifiably be spent. Such projects include the memorial to Mr Pöttering, a museum dedicated to the EU's short history, or converting Parliament's parking area into a spa and baths.
At the same time, the Social Democrats, Liberals and Greens voted in the Committee on Budgets on the indulgent supervision of the party support funds of the Europarties and now also of the Euro-foundations financed out of Parliament's budget. There was no clause stating that the use of funds should be overseen in accordance with the best practices of EU budgetary control. My compatriots Mr Virrankoski and Mr Ville Itälä have tried, in their role as rapporteurs, to achieve a balanced outcome.
on behalf of the IND/DEM Group. - (SV) Thank you Mr President. The honourable Members Mr Virrankoski and Mr Itälä have dealt with the budgetary matters very competently. I have great respect for their work, within the given terms of reference. But that is the problem: they are forced to work within the given terms of reference. The EU's budgetary process is profoundly outmoded and therefore beneath contempt.
The basic principle is always this: more money is coming in, so what are we going to invest it in? This is a 50-year-old organisation, which for that reason should focus on zero budgeting. We must ask the following question: if we were starting today (and not 50 years ago), what would we invest our budgetary resources in? Would we invest them in creating the Economic and Social Committee or the Committee of the Regions? Would we invest nearly half in a protectionist agricultural policy, in PR and marketing for products that could not otherwise be sold? Would we invest in subsidies for tobacco production, for producing tobacco that cannot be sold in the normal way, at the same time as we are by and large banning smoking in the EU? Would we invest in Structural Funds which take almost all the remainder of the entire budget, thereby deciding that countries can receive money centrally from the EU budget provided it goes to a certain kind of regional policy? The answer is - as I am convinced everyone sitting here in the building (which is not many) would say - no, we would not do that.
The question is then: how can we approach the issue? Well, we cannot do it if we are not prepared to look at the fundamental budgetary issues from scratch and then to work from there. We are therefore in completely the wrong place. If we conduct a normal economic analysis and consider what should be done with budget funds at EU level that are spent through Brussels, it is allocating money that the Member States would not otherwise be able to invest, for example in basic research. We all know from economic theory that basic research is completely underfunded on the market. There are always freeloaders there. It is assumed that someone else will pay the costs of basic research and when it is all completed, it is available to us all. There are many such areas and an incredibly small amount of money goes there. We talk about it, but we do nothing. In most cases money goes to what was decided 30-50 years ago. That is scandalous. We also have an EU that is buying buildings around Europe in the belief that it is cheaper. That is an irresponsible way to act, speculating with taxpayers' money. It should not continue. We must initiate a discussion on what the EU should do with the money we receive. What we are doing right perhaps takes 10-15% of all the funds. The rest goes to preposterous things, and to different kinds of PR work, such as the money for adaptation to globalisation. Individual states that compete with one another to find good institutional solutions are what created Europe and its success. Let us keep that. Thank you very much.
(DE) Mr President, anyone who was in the Committee on Budgets will know how difficult it always is in the autumn to release very much money at all. It is usually tucked away under the reserve information services budget headings.
There is, of course, an attempt to be active and therefore to do something. Here I would address you directly, Mr President. The LUX film award has been set up. The conditions were that the films would be viewed by 18 October of this year and only those Members who had seen all three films could and should vote under this budget item initiative. I have just looked at the list. There are not even a dozen Members who will be making the decision tomorrow on which Tower of Babel they will give to whom.
I should like to ask you, Mr President, to be honest enough not to deceive us tomorrow, but to tell us how many Members have in fact legitimately taken part in this vote. Please ensure that the Minutes are not tampered with outside at the last minute, because the deadline for watching the films, the viewing deadline, was 18 October.
This relatively small problem on the scale of budgets, Mr President, can be carried over to so many other areas. We are constantly throwing money around here without thinking about it because we have too much money and therefore even good ideas such as the film award are being knocked down. However, please be honest at least tomorrow, Mr President!
These remarks are not worthy of a reply.
I would like to start by saying that it is a great pleasure to speak to you today, before the important vote, just after first reading. I wish to thank the chairman, Mr Böge, the main rapporteur, Mr Virrankoski, as well as the coordinators of all the political groups for their most successful, coordinated and positive work to achieve consensus in the Committee on Budgets at first reading. All the lines proposed by the Commission were reinstated - many thanks for that.
For the establishment of practically all PDB lines, I would like to express my thanks to Parliament. I repeat this in English, in case of an inexact interpretation, because that is the most important part of my speech. At the same time, I would also like to say that, no matter how satisfied we are and our cooperation is, we still have some comments to make and say that still, in most cases, Parliament made reserves.
This is something we tackled last year, and the Commission was capable of tackling last year, and we will try to do our best to ensure that all conditions are met by the Commission, providing all the information necessary for you to be able to release the reserves before second reading.
I would like especially to mention the pilot projects, where, this year, Parliament took the initiative and practically used an enlarged number of new pilot projects and preparatory actions, which you propose. As usual, we will look carefully at each case and will present our opinion at the beginning of November through the so-called 'executability letter', which will come in time, well before conciliation and the second reading.
On executive agencies, which are the very large, enlightening item on our budgetary procedure this year, I would like also to stress the constructive framework set by the July conciliation between us and the overall issue of agencies. I would like also to thank Parliament, in particular Ms Haug, for her cooperation, especially in finalising the revision of working arrangements for executive agencies which we agreed recently.
The Commission will do its best to ensure, as an honest broker between the two budgetary authorities, and will try to have the best and balanced result between all of us for finding the budget, especially knowing and bearing in mind that we still have large problems to solve together, such as Galileo and the EIT, which is on the table after our proposal pending, mainly, the decision of the Council. We are satisfied at how Parliament tackled this question in the proposal and at first reading. So I hope that altogether - all three of us - we will be able to conclude the budgetary procedure successfully and on time.
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, the financial ceiling for heading 4 is EUR 7.002 billion according to the multi-annual financial framework. The Council increased the Commission's 2008 preliminary draft budget of EUR 6.672 billion to EUR 6.89 billion, mainly by adding additional amounts for Palestine and Kosovo. Parliament pointed out at an early stage that these funds could not be adequate because challenges that could already be foreseen had not been taken into account. Now we hear from the Council that much higher amounts are required, particularly in the area of security policy. Unfortunately, we are still not aware of any concrete proposals. We must, however, come to an agreement with the Council as regards CFSP. Let us therefore negotiate openly and honestly on the actual needs for 2008.
If we have approved some EUR 250 million a year for the CFSP from 2007 to 2013, the shortfall in funding will already be apparent. Our costs for security policy are running almost according to the time frame.
Another important subject is Palestine. In 2007 we are spending significantly more than estimated, up to EUR 400 million. We also need more money next year than the Commission and the Council have so far estimated. We cannot expect Parliament to introduce lower amounts into the budget, however, and to subsequently plunder other policies in the course of the year because there has been no serious planning.
Nor is there yet any clarity regarding the precise allocation of the tasks relating to Kosovo and the budgetary needs for 2008. I know we will first have to wait for the exact mandate here.
In conclusion, I should like to point to the political dialogue we shortly need to establish. The European Parliament has been fighting for this in negotiations on the multi-annual financial framework and to have it anchored in the Interinstitutional Agreement. This would be the right forum to tackle major developments in a constructive manner, in good time and on the basis of mutual trust. This would be the right context for preparing a review of the new financial instruments.
draftsman of the opinion of the Committee on Development. - (DE) Mr President, ladies and gentlemen, the Committee on Development is making an effort to set priorities with its expenditure estimated in the budget. We know that development aid, therefore our aid for the poorest people on the planet, is not something that happens by a snap decision and the results appear from nowhere, but there are processes here and we must work continually on these processes.
We have emphasised that we want to combat poverty. This means we have to provide people with an education and ensure that they are healthy so that they are able to develop within their own environment, their own country. We have invested a great deal of money in the past to combat malaria, tuberculosis and Aids and we want to help these countries genuinely develop through preventive measures such as, for example, the abolition of small arms, land mines and ABC weapons by setting up a conflict prevention network and cross-border cooperation between the developing countries.
It should not be the case here, however - and these are my two pleas to the Council and the Commission - that the Council - simply because a new topic appears on the agenda - says quickly: now we are starting to reorganise everything. We must help Kosovo and we must help Palestine, and we fully agree on this. We have to do this but we should not do it by extracting money from the poorest of the poor and by believing that we could detect something like continuity in this switchyard or that people outside might have the feeling that we are working on helping the poorest of the poor there in a really concentrated manner. New money needs to be forthcoming here and I know we are talking about our taxpayers' money, but they have to be told this explicitly. If we do this, we shall also be successful.
The second item is directed at the Commission. You know exactly what our priorities are for combating poverty. I have just referred to them: provision of health care and basic education so that people are able to earn something themselves at home. We have put a great deal of money into the reserve and we shall not release this money until you have made it clear that you have accepted and adopted Parliament's priorities.
It is not micromanagement that we want to introduce, but we have made a political evaluation, which you have agreed. We shall insist on it and implement it so that, as in other cases of foreign policy it, too, becomes reality and we shall therefore avail of our budget rights and opportunities to exert the appropriate pressure on you.
Draftsman of the opinion of the Committee on International Trade. - Mr President, I would like to thank Mr Virrankoski and Mr Itälä for a splendid, yet thankless, job.
I believe it is important to underline not only the role of Parliament as the Institution with oversight over the budget, but also the role of each individual committee in regard to aspects of the budget directly under their sphere of competencies. I think it is very healthy that individual DGs report to the various committees on their expected expenses for a given year. There has to be a level of control and there has to be transparency. Although the Committee on International Trade does not have a codecision in trade matters - yet - I think it is a very good practice that has developed in which we have a frank and open discussion with DG Trade on budgetary matters and why certain expenses are needed.
In terms of budgetary lines, I want to emphasise the need to maintain both aid for trade as well as the parliamentary dimension of WTO as important aspects of a trade budget. We need to be able to promote European goods in third countries. We need to have experts who help our companies to enter foreign markets but, at the same time, we need to help developing countries export to the EU. Without trade there is no long-term sustainable development. The WTO has been criticised recently for its lack of transparency. The parliamentary dimension of world trade talks is an important initiative we should continue to support because it improves dialogue, gives greater legitimacy and allows for greater oversight.
On a final note, I urge the Commission to make sure that Parliament is informed in due course of any projects of microfinancial assistance so that a proper debate can be held in the relevant committees, and that we as an institution are well aware of beneficiary countries spending EU money.
draftsman of the opinion of the Committee on Budgetary Control. - (ES) Mr President, Commissioner, the Committee on Budgetary Control has focused its opinion for the 2008 Budget on two fundamental points:
The first is compliance with paragraph 44 of the new Interinstitutional Agreement relating to the statement of assurance and the annual certification that has to be sent by every Member State. In this amendment we are taking up the conclusions and recommendations of the 2004 and 2005 discharge, which a minority of Member States have already applied, but we believe more should do so.
We know that the European Commission cannot evaluate the extent to which Member States have complied with this commitment until 15 February. However, and perhaps in order to encourage the European Commission to continue with this evaluation without wasting any time, we have introduced a reserve in the Commission's staff costs. We are sure that the Commission has as much interest as Parliament does in ensuring that the Member States fully apply paragraph 44 in the area of shared management. I am therefore certain that we will reach an agreement on the reserve.
The second point is transparency. We believe that the more detailed budgetary expenditure is, the simpler it will be for the competent budgetary authority to monitor its implementation.
We have therefore asked for the creation of new budgetary lines in areas of spending that are very sensitive for Parliament, such as agencies, rural development and other categories such as external action, with a view to, I repeat, a very clear commitment from Parliament and from the Committee on Budgetary Control, which was to contribute to maximum transparency, which is what public opinion demands of us.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (ES) Mr President, Commissioner, rapporteurs, the Committee on Economic and Monetary Affairs has put forward an opinion, which was adopted unanimously - there were no votes against - in which, firstly, we celebrate the advances in appropriations aimed at improving competitiveness for economic growth and employment, and also, especially, those aimed at cohesion for growth and employment within the European Union.
With regard to the matters that the Committee is responsible for, economic and monetary affairs, the field of enterprise, competition, taxation and customs union, the fight against tax fraud and general fraud in European statistics and, in particular, the chapter on statistics, we do of course welcome the budgetary advances, the budgetary approach, but of course we have also, found inadequacies.
We would have liked more money, more money used for economic growth, in other words more money for the well-being of citizens, to provide clearer support for monetary union programmes, to provide clearer support for small and medium-sized enterprises as a source of job creation. Of course, we all need to be guided by the principles of austerity - this should come first and no one says so more than myself. However, this and the current shortcomings in our Union budgets are poles apart.
We believe that the European Union should really have to make more incisive budgets in terms of stimulating economic growth that will create employment, and for this purpose allocating resources that belong to all the EU countries is absolutely necessary.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (DE) Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Employment and Social Affairs I particularly welcome the fact that the Commission is now willing to spend 44.2%, corresponding to EUR 57 billion of the budget, on growth and employment. The increase in the corresponding budget headings by EUR 2.3 billion for 2008 effectively support the Lisbon Strategy. I should particularly like to highlight the three pilot projects in the social sector, even though the Committee on Budgets has not approved the funds for this in one instance and has substantially reduced them in a second instance.
Even the project on the employment situation in health care, which has been reduced somewhat by the Committee on Budgets, is particularly close to my heart, because there have been considerable problems here since the EU enlargements in 2004 and 2007. The pilot project should therefore be carried out as we have devised it. This applies particularly in regard to possible regulations for social services. The same also applies to another project we have proposed, namely the social integration of migrants.
Please therefore support the amendments we have re-inserted. I should also like to promote once again the family project to be carried out by the foundation in Dublin, which we would like to support to the tune of EUR 400 000, but which the Committee on Budgets has entirely rejected. Family-friendly jobs, the improvement in the housing situation for families and continuing family support are also prime objectives for us in Europe.
The treatment of these subjects should therefore be incorporated into the work schedule of the foundation in Dublin and the necessary funding made available, of course.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, Commissioner, ladies and gentlemen, the Committee on the Environment, Public Health and Food Safety has restored the budget figures reduced in its sector by the Council to the amounts stated in the Commission's preliminary draft budget. This means a 10.3% budget increase for the environmental sector compared with the 2007 budget year.
We believe this is also entirely appropriate for the most important instruments in the environmental sector. The EMEA, EEA, EFSA and ECDC - these are the abbreviations for our agencies, with whose work we are entirely satisfied - have also recovered their money. Life+ is agreed, work is beginning and the new health action plan is also replacing the old one from January 2008. So far, so good - all of it! We shall certainly be able to make an evaluation at the end of the year or in early 2009.
The HELP programme is giving us cause for concern, however. We know how harmful tobacco consumption is. However, we also want the European public to hear and understand this message. 2008 is the last budget year in which we shall be receiving money for this anti-smoking campaign from the tobacco fund. We are asking the Commission to think very quickly about where the money for this campaign can come from in subsequent years.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Mr President, Commissioner, ladies and gentlemen, let me first of all, on behalf of the Committee on Industry, Research and Energy, thank the rapporteur and our fellow Members on the Committee on Budgets for their continually constructive and effective cooperation.
Two closely linked topics in particular are central for us in the Committee on Industry. On the one hand these concern - as has already been addressed today -Galileo and on the other hand, the European Institute of Innovation and Technology project. Both initiatives involve ground-breaking projects of vital importance in terms of policy on innovation and industry that deserve our full support.
The European Institute of Innovation and Technology will make an important contribution to the transfer of technology from science to industry and to enterprises. There is still a backlog of demand here in Europe. Funding, however, raises questions. The Committee on Industry has been arguing very clearly in favour of funding not being at the expense of other forward-looking programmes. We should not therefore be taking money from the Seventh Research Framework Programme, from a programme for life-long learning or from the Trans-European Networks programme to finance the European Institute of Innovation and Technology. No, we in the Committee on Industry are pleading for funds to be redeployed from the administrative budget for the benefit of the EIT. Thankfully the Committee on Budgets has also accordingly undertaken to do this. Furthermore, the Committee on Industry is pleading for clear funding even beyond its own budget line.
Considerably more problematic is Galileo. Perhaps you would allow me simply to point out the following from the viewpoint of industrial policy: I believe there is agreement that we need Galileo and that it also has to be financed. The latest resolution on Galileo has resulted in Parliament arguing for Community funding, as has also been proposed by the Commission. Having said that, it is crucial, in my view, that the project ultimately continues. The project does not have to be relaunched but can be based on the considerable efforts of the industrial enterprises involved. This should also be taken into account during the upcoming negotiations.
Everything else regarding Galileo I am handing over to my colleague Mr Böge, who will also be responsible for continuing negotiations on the Committee on Budgets together with his colleagues here.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (ES) Mr President, firstly I would also like to start by thanking the members of the Committee on Budgets for the support that they have given to the amendments that were put forward by the Committee on the Internal Market and Consumer Protection, that were also adopted practically unanimously by the committee.
Firstly, with regard to budget Title 12, 'Internal Market', I would just like to say that what the committee aimed to do through our amendments was to recover the amounts in the PDB that had been envisaged by the Commission, which the Council document had subsequently reduced.
I would like to mention or remind you of the importance that everything related to the internal market has in the European Union. I think that is obvious. It is one of the main bases for all the subsequent development that has been built around it.
In some years, such as last year and next year, 2008, in which important legislation is to be adopted, for example the Services Directive, and also there are plans to continue moving towards legislation to perfect the internal market, we understand that it is necessary to recover the amounts envisaged in the PDB.
The same argument could apply to Title 14, 'Customs Union', which also refers to perfecting the Union's external borders, which, in turn, will enable us to ensure that our single market functions correctly.
Finally, with regard to Title 17, relating to consumer protection, which concerns the committee for which I have been draftsman, I would like to say that, with the support of the Committee on Budgets, we have recovered the amounts in the PDB for the SOLVIT Programme. There are different levels of development of consumer policies and consumer protection policies in the various EU countries. On many occasions there are discrepancies that need to be resolved through non-legal, out-of-court instruments. SOLVIT has proved to be a good instrument for this.
Finally, and I will conclude, Mr President, I would like to especially thank the Committee on Budgets for its support for a pilot project that has been allocated EUR 1 million, that will enable a study to be carried out in the next year monitoring and comparing the application of consumer policy measures in the various Member States.
Mr President, in its opinion the Committee on Regional Development gave particular attention to the budgetary lines relating to Chapter XIII, or the heading 'Regional Policy'. We appealed to keep, or if necessary reinstate, all the budgetary lines from the preliminary draft budget.
The Committee on Budgets met our demands, and even, in line 130616 relating to the European Regional Development Fund, asked for an increase in payments of EUR 900 million. The Committee on Budgets also shared our concern about the use of the unallocated part of the money in the cohesion area for additional funding of other projects, such as the European Institute of Technology, on the strength of a decision by the Council that would be at odds with the principle of cohesion and would also deplete the European Parliament's prerogatives. To sum up, this is not our dream budget, it is not a budget that could delight us, but the Committee on Regional Development supports the draft budget proposed by the Committee on Budgets. Many thanks.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (NL) Mr President, the following ritual is performed every year with regard to the agricultural budget: the Commission adopts the draft budget, then the Council makes cuts to many lines without much justification, the Committee on Agriculture and Rural Development, backed by the Committee on Budgets, restores those lines, and then we start discussions on the basis of the Commission's letter of amendment to adopt the precise budget for the following year.
Why it is necessary for the Council to constantly make those cuts is a mystery to me, as we have been holding discussions based on that Commission letter of amendment since as far back as the Treaty of Amsterdam, as it provides us with the most recent figures available. I think that we had better continue that way.
The Committee on Agriculture has increased a number of lines: those for school fruit, school milk, and so on, as we all want awareness of good nutrition to start at an early age. We appreciate the pilot projects and the preparatory action originally adopted by the Committee on Budgets.
draftsman of the opinion of the Committee on Fisheries. - (PT) Mr President, ladies and gentlemen, the Committee on Fisheries, within its sphere of competence, submitted a number of proposals for amendments to the Committee on Budgets for consideration, most of which were well received and concern, in particular, the strengthening of European maritime policy in preparatory actions for the sustainable development of the ocean of opportunity represented by Europe's oceans and seas, more resources for fisheries control so as to ensure the sustainability of the seas and oceans and for collecting information vital for the development of a sustainable fisheries policy, for the proper operation and efficiency of the Community Fisheries Control Agency and, moreover, regarding the outer most regions, to guarantee the effectiveness of the current programmes vital for minimising the constraints that continually and specifically affect those regions.
The reports by Mr Virrankoski and myself are a clear signal for strengthening the fisheries policy, even with all the constraints linked to the Financial Perspective; I therefore urge my fellow Members to give them firm support and the Council to take account of the proposals we have submitted as well as Parliament's proposals.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, I am speaking here for the Committee on Culture, which is responsible not only for culture, but also for education, youth, media and sport. Our budget is very limited when compared to what it ought to be.
I believe that when we take a good look at how successful the ERASMUS programme has been, whereby university students in Europe can study in different countries, make friends in other parts of Europe, and discuss it afterwards among their friends and contacts, it is clear that it makes an essential contribution to mutual understanding in Europe.
I believe that we should do more for communication, especially now that the Heads of State or Government have agreed on the Reform Treaty. The idea of 'going local', working with people in their own environment to gain their support for a European future, is crucial. I am delighted that two pilot projects, at least, were possible: EuroGlobe, a mobile theatre like those from Shakespeare's era, set up to tour European capital cities so as to really involve citizens, and a culture project on the theme of artist mobility, to enable Europe's young artists to come together, work together and shape Europe's future.
Mr President, ladies and gentlemen, I am standing in for Mrs Dührkop who cannot be here.
The Committee on Civil Liberties, Justice and Home Affairs had defined three main priorities for the 2008 budget. The first of these priorities concerned the strengthening of the operational resources available to the Frontex agency, which, as you know, is charged with coordinating cooperation on the EU's external borders. This objective has been met: if Parliament takes our lead, Frontex will receive 30 million in additional operating appropriations, that is, more than double the 2007 allocation.
The second priority concerned the need for transparency in the management of the computerised systems for controlling entry to European territory. Appropriations were therefore put in reserve for the Schengen SIS I and SIS II systems and for the visa information system, known as the VIS for short. These appropriations will not be released until we have adequate legal bases where necessary, and whatever the case, information about the invitations to tender and contracts.
Finally, our Committee's third priority concerns the European Return Fund. All the appropriations for this were placed in reserve and will only be released once the Council and Parliament have adopted the Directive on common standards and procedures for returning illegally staying third-country nationals. The Council should know this: no Directive, no dough. It is as simple as that.
draftsman of the opinion of the Committee on Constitutional Affairs. - (LV) Mr President, Commissioner, ladies and gentlemen, I am very pleased that finally, following the Lisbon Summit, we can move on to the signing of the Reform Treaty and its ratification and implementation. We all understand that this new Treaty is necessary for Europe's development and consolidation. For this reason, as draftsman of the opinion of the Committee on Constitutional Affairs, I was surprised that budget heading 3b, which relates to European citizenship, was the only one where significantly reduced expenditure had been planned compared with the 2007 budget. At a time when the European Union's institutional structure is changing, resources are needed for communication with EU residents. EU citizens must be informed about changes to be made, and their cooperation and support must be secured. I am therefore grateful to the members of the Committee on Constitutional Affairs from my political group, and especially the rapporteurs and the members of the Committee on Budgets, for their support for my proposals on various budget headings to increase expenditure on this programme. I hope that Parliament will also support the budget amendments and that these resources will be used appropriately to strengthen the European Union. Thank you.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Mr President, it is important to treat the budget in a gender-neutral manner, as we should and must do, from the women's policy point of view. The aspect of gender is of great importance here and 'gender budgeting' must not be merely empty words, but must be seen to be put into practice.
It is very important that we top up the DAPHNE programme. Unfortunately, our amendment did not get through and we will now raise it in the Plenary once again. We Social Democrats support the amendment and the increase of funds for DAPHNE, because it is a relatively small, but very important programme to combat domestic violence.
Then it is also important to provide appropriate financing for the European Institute for Gender Equality, to ensure that it is launched successfully. It is also important that expenditure for the European Year of Intercultural Dialogue is distributed equally between the sexes. There are a great many women, especially migrants, who should be given a vital role in this intercultural dialogue.
draftsman of the opinion of the Committee on Petitions. - (IT) Mr President, ladies and gentlemen, I would also like to thank the two rapporteurs, Mr Virrankoski and Mr Itälä, for their excellent work.
I believe that the budget should be the fundamental political act of each public institution, but also of each private entity, because it illustrates the policy decisions on which public money will be spent. There are three fundamental elements: first, rigour; second, the courage to make effective and efficient policy choices; third, control of expenditure. Evidently, as Mr Virrankoski said, this all requires a firm and resolute policy which also embraces the revision of procedures, which I fully support.
Now, as to the question of the Committee on Petitions, we felt we should suggest to the Committee on Budgets that the proposed increase of 4.69% in the Ombudsman's budget was fair and appropriate, partly because the Ombudsman is now a key political figure in the democracy and transparency of the European Union and in sound administration, which he must guard vigilantly.
(HU) Mr President, Commissioner, the most important item in the budget for 2008 is cohesion policy. In practice there are underdeveloped regions in every Member State, and so we all have an interest in this issue. Moreover, cohesion is also in the interests of those who are involved in financing this process, and not just in the interests of the beneficiaries. This is why we cannot accept any suggestion of making significant cuts, equivalent to around half a billion euros, to payments relating to cohesion policy. In my view, Parliament is convinced that the new Member States will be capable of adjusting and spending all the funds available to them. We all need to push for this in our own countries as well.
This is not the only item about which we are, and will continue to be, in disagreement with the Council. We can also state with certainty that we have managed European citizens' money well, in other words responsibly, for the 2008 budget is much lower than the ceilings set out in the financial framework. That is why it is disappointing that daggers are still drawn in the debate on the Galileo Programme budget or on the European Institute of Technology. Both of these would be advantageous for the European Union's development, so why do we have to put obstacles in the way of making them a reality?
I thank the European Commission and the rapporteur for their work, and ask Parliament to support the amendments proposed by the Committee on Budgets and thereby to lend solid support to the negotiations preceding the second reading.
Lastly, Mr President, permit me to salute the Members of Parliament present today on this, my country's national holiday. I am of course referring to the 1956 Hungarian Revolution. Thank you for your attention.
(DE) Mr President, Commissioner, ladies and gentlemen, the Council has done this year what it always does: it has allowed its civil servants in the Ministries of Finance to put together a budget that takes into account the Council's main aim which is 'keep the figures down' and, most importantly, 'keep payments down'.
It bears no relation to the political plans that we in the European Union want to implement - no relation at all! The Council in its many formations is still in the habit of preaching on Sundays and being content to let others, that is, Parliament, do the real work for the rest of the week. It does not matter whether the issue is external policy matters, or aid for Kosovo or Palestine or about implementing policies on competitiveness for growth and employment that are extremely important for Europe, vital to its survival, in fact.
Parliament looked ahead and pointed out, even during negotiations on the financial perspective 18 months ago, that there would be problems with financing exactly these policies within the foreseeable future. However, our message fell on deaf ears and now the Council has to make it up as it goes along. Sooner than we expected, we are facing a situation where we are having to provide public funds to rescue the Galileo project because the dream of entrepreneurial initiative has collapsed. The European Parliament was able to agree fairly quickly that it would finance the beginning of the Galileo project with European money, by using the 'Community method'. We see anything else as quackery, and want no part of it.
We are prepared to provide Galileo with EUR 2.4 billion from 2008 to 2013, in addition to the EUR 1 billion that were already planned. However, since the required funds are not available in Heading 1a, and are not going to fall from the sky, we are prepared to take it from other budget categories, from Heading 2 2007 and 2008, making EUR 2.2 billion, and EUR 220 million from Heading 5. Certainly that is a lot of money from Heading 2, but it is possible without farmers being deprived of funds. Prices for agricultural products are high on the world market, so our subsidies can be reduced.
The transaction for which we created the basis in the Budget Committee in the first reading, is called a 'minor revision'. Pah! The Council avoids even the most minor of revisions like the plague but that is the Council's problem. Anyway, we are prepared to create the preconditions for Galileo, a flagship of European technological innovation.
That fact that, as part of this minor revision, we are prepared to make funds available for the European Institute of Technology is, for us, worth only passing mention, due to the size, well, actually the smallness, of the amount initially required: EUR 2.9 million from 2008 to 2013. We expect the Council to get moving and to come to Parliament and move in our direction.
Mr President, allow me one further remark. We really expected the Finance Minister or at least a State Secretary from the Portuguese Council Presidency to attend this debate at the first reading, so that we could welcome his presence. Nothing against you, Mr Mourato, but even the Portuguese Vice-President of our own Parliament is no substitute in this instance.
(FR) Mr President, ladies and gentlemen, as spokesperson for the ALDE Group, I would first like to express my appreciation of the work done by our fellow Member, the rapporteur, Mr Virrankoski, and in particular I would like to tell him that we wholly support the strategy he has developed on Galileo with the agreement of the Committee on Budgets.
Europe needs Galileo. We want funding for Galileo to be Community funding and we want the appropriations to be guaranteed without having a negative impact on other priorities.
I would also like to thank our rapporteur for having kept in the list of pilot projects a few we were particularly committed to, in particular the rapid alert mechanism for child abductions or disappearances.
I would like to say a word about the report by Mr Itälä who, unfortunately, is not in the chamber. I appreciate the initiatives to increase the resources available to regional media for publicising Community initiatives among citizens. I believe that the regional and local media can have a much greater impact than certain centralised, more bureaucratic initiatives.
However, I must say that there is an initiative in Mr Itälä's report that I do not like at all. This is the increase by EUR 1 000 per month in the secretarial expenses for each MEP. I do not like this initiative, which is a product of an agreement between two political groups, by chance the two largest, and which happens to come along the year before the European elections. I consider it a disguised subsidy for the re-election of a number of our fellow Members and I will be voting against this provision.
(PL) Mr President, Commissioner, I have taken the floor in the debate on the budget for 2008 in order to raise the following issues.
Firstly, although at nearly EUR 129 billion, the expenditure in this budget is the highest in the history of the Union, the ratio of this expenditure to the gross national income of the 27 Member States is the lowest ever, and, following adjustments by the European Parliament's Committee on Budgets, is barely 0.99% of the gross national income in commitment appropriations, which I would like to emphasise.
Secondly, within the Financial Perspective period 2007-2013, the commitment appropriations ceiling for 2008 is set at 1.08% of the Member States' gross national income, so we are looking here at a significant discrepancy between what we wanted to fund just two years ago and what the European Union wants to fund now. You cannot have more Europe for a lot less money. This view has been repeated over and over again in this House and we need to be reminded of it again today.
Thirdly, we must support the decisions of the European Parliament's Committee on Budgets that significantly increase the funding for the Galileo Programme, the European Institute of Technology and certain external activities of the European Union.
Fourthly, we must press for the European Commission to accept the programmes put forward by Member States for regional development and the development of rural areas as quickly as possible. More than EUR 20 billion will be allocated to the new Member States specifically in 2008. It would therefore be a good thing if these funds could be utilised as effectively as possible.
Finally, fifthly, it is worth noting the instigation of the fund for adaptation to globalisation, which will enable companies experiencing the negative consequences of this process to take advantage of transitional support and to safeguard EU jobs.
(FR) Mr President, I am going to focus my comments on the report by our colleague, Mr Itälä, who has done a good job. We know it is always very difficult to decide the budget for our institution.
I have only one real regret: there is something very special about the 2008 budget. It is the last budget in which we could collect a lot of money together for investment, particularly in Parliament's property policy. We have 32 places of work, if you count all our offices in different capitals. Apart from Brussels and Strasbourg, we own only six of the places in which we work in the various countries. We know there is an acquisition policy, which the Court of Auditors is regularly asking us to pursue but we cannot implement it because Mr Itälä - and I understand his concern about sending out a signal by saying we are not spending all the money because we want to remain below the 20% ceiling - is preventing Parliament from injecting money into it and putting together a property portfolio. However, it was 2008 or never, because in 2009 we will be paying for the Member's Statute, as you know, and we will no longer be able to do it.
Apart from that climb-down, I have to acknowledge that Mr Itälä has done a very good job, and in particular it is one of the greenest budgets I have seen as it contains many provisions, particularly provisions to reduce carbon emissions, offset our carbon impact, a desire to have a fleet of vehicles that includes hybrid cars, the desire to cut the number of meetings by holding videoconferences, and even by reducing the amount of travel by officials, who do not necessarily follow us to the places where they are needed.
To sum up, therefore, we should have had more money for investment and actions in 2008, the pre-election year, but generally speaking it is still a very good report because of the impact on policies I hold dear. That is why we will vote for this report, Mr President.
(PT) In the two minutes I have to speak I would like once again to point out that budgetary history is repeating itself. The European Commission presents the proposed Community budget, this time for 2008, the Council proposes significant cuts to the Commission proposal, and Parliament comes forward with a proposal for reducing the cuts in the Commission's and Council's drafts. Everything seems normal, were it not that all these proposals are below the 2008 budget in the Financial Perspective for 2007-2013.
As happened in the previous financial framework for 2000-2006, the budget ceiling provided for in the current Financial Perspective is not being adhered to, since the Community budget in 2007 was EUR 1.6 billion less in commitment appropriations and more than EUR 8 billion less in payment appropriations, without taking account of actual implementation. It is clear that the amounts entered in the Financial Perspective for 2007-2013 are already insufficient in themselves, in our opinion, to promote real economic and social cohesion in an enlarged European Union of 27 countries.
Basically, all these proposals for the 2008 Community budget run counter to the requirements of the rich countries which impose a ceiling on the budget of about 1% of Community GNI, thereby reducing its share of this budget and minimising its redistributive role. Parliament's proposal covers aspects that improve the draft presented by the Council, such as increasing the appropriations for the cohesion policy, as we also proposed, though we should stress that its effective implementation is to a large extent undermined later to meet the objectives of the Lisbon Strategy's neoliberal agenda, which we firmly reject.
However, even Parliament's proposal represents a cut of more than EUR 5 billion in payment appropriations, in relation to what was agreed for 2008 in the multiannual financial framework. Since this is a phase of the negotiation process, we hope that, in contrast to what has happened in the past, Parliament will at least seek to ensure that the minimum amounts laid down in the Financial Perspective for 2008 are adhered to as closely as possible.
Mr President, for budget debates, there is a well-known law we call the law of the three 'Ls', because budget debates involve reeling off Litanies, like in a religious Liturgy, which ends up causing economic Lethargy. We are finding this with the 2008 budget.
The litanies first. Mr Virrankoski reels off these litanies like Mr Elles did in 2006, and like our fellow Member Mr Garriga Polledo did in 2005. First of all, the litany of cutting off appropriations: in the draft budget, the Council of Ministers cuts off the appropriations in the preliminary draft budget. Mr Mulder has explained to us that this is quite normal for agriculture, for example. The European Parliament, however, is proposing to restore the appropriations. The litany is also one of a budget consistently below the ceilings of the multiannual financial framework. The multiannual financial framework is already very short of the necessary appropriations and the budget even more so. It is a cascade of Malthusianism. It is also a litany of political priorities: year after year, fighting poverty, education, training, agricultural multifunctionality and the seventh framework programme on research are mentioned, and that is where the liturgy comes in.
The liturgy is primarily in the budgetary nomenclature and the ideology supporting that nomenclature. The nomenclature is the presentation of the budget by activity, the preparation of the budget by activity. In practice, the expenditure is chopped up into titles, into political fields, which correspond to the directorates-general. The budget is like a huge salami, a type of grocer's shop inventory, the problem being, as the rapporteur has seen, that dividing the budget up by activity creates confusion with the multiannual financial framework, which is split into broader categories. One has five categories: competitiveness, preservation of natural resources, freedom, the EU as a global partner, administration, and the other has about thirty political activities, and the correspondence between these categories is difficult to establish.
All this is done in the name of a budgetary ideology, the ideology of performance, competitiveness, effectiveness, efficiency and results, and this creates a jumble of nebulous tools, results indicators, performance indicators, activities sheets. This budgetary technology is presented as new, as being in the vanguard of budgetary intelligence, but it is actually something quite old, dating back to 1947. It was the American Hoover Committee that first talked about the concepts of performance, cost/benefit, efficiency, targets and results. It was this that gave the US the Planning, Programming and Budgeting System in the 1960s under the Johnson Presidency, and that under President Carter gave the BBZ, or budget base zero - the budgetary performance ideology that subsequently spread to New Zealand, the United Kingdom, France in 2001 with its organic law on finance laws, and even Mexico in 2006.
One might understand from this why the European budget is lacking in transparency and really in efficiency too. The European Parliament does not contain 100 people capable of understanding the European budget by activity, with the consequence that this entails: the economic lethargy of the European Union. Because if there is no Galileo, if there is no Lyon-Turin link, if there is no Genoa-Barcelona link, if the capital cities are not connected by high-speed trains, if the research budget is not what it should be, if the budget for a Europe of 27 Member States is the same as the Spanish budget, if the European budget is one twentieth of the budget of the United States, it is precisely because of this Malthusian ideology. Perhaps it is time we realised that alongside the ordinary budget, we need an extraordinary budget to make loans financed by a major European loan, which would permit investment.
(SK) If we were to rate the confidence in centrally financed activities of the EU according to budgetary expenditure expressed as a share of EU GNI, the trajectory of the confidence curve would resemble that of a falling leaf. This is truly alarming. Payment appropriations as a share of EU GNI have fallen regularly for several years to around 1%. In the 2008 draft budget they dropped to 0.95%. Similar trends can be seen not only with regard to the volume of budget resources but also payment appropriations in relation to the payments ceiling of the multiannual financial framework.
In particular the proposed EUR 10 billion in unallocated payment appropriations appears to be a substantial deviation from the aims of the long-term financial framework. I, too, am astonished that the Council is proposing over EUR 1 billion of cuts to payments for the programmes aimed at improving European competitiveness and cohesion. I therefore share the view that the payment appropriations are insufficient in the light of the policy challenges faced by the EU. That is why I will support the proposal to increase payments appropriations to 0.99%.of EU GNI.
(DE) Mr President, Commissioner, ladies and gentlemen, today I would like to address two important reserves in the Commission Budget: one for buildings policy and one for staff. Regarding the latter, it can be said that the screening report has shown us that the Commission employs almost 11 000 staff in administrative support and coordination - administering the administration. If you add the translators and housekeepers to that, it then becomes the area with the greatest growth in staff numbers, because that adds a further 5 700 people. Given that we mention 'better regulation' from time to time, we must immediately start requiring 'better organisation'. To do that, we need more information, and that is what the reserve is for.
Part of the job that Parliament gave the Commission to do was benchmarking, comparing staff positions with those in international organisations. The Commission is not allowing us to see this comparison, stating that it has agreed to keep the identities of those organisations anonymous. That is a bit rich! We can only make progress here if Parliament receives the information it has asked for - proper information, not fragments. The screening gives us a one-off, first-time look at the staff structure of the Commission, for which we are grateful, but there are no conclusions, and the Commission has not produced an action plan. I must ask firmly that this action plan be presented.
Nor are there any conclusions about buildings policy in Brussels. The communication from the Commission in July on building needs does not take into account the results of the staff screening, although the same Commissioner is responsible for both. You are not that Commissioner, which is disappointing and cannot continue. The amounts placed in reserve by Parliament compel the Commission to link these two documents. The Commission must finally get to work on this matter and do its job properly because, in my view, the results of the staff screening that we have been given so far cannot be presented to our voters.
(SK) To begin with I would like to thank both rapporteurs. My thanks to Mr Itälä for over eight months of cooperation on the issue of the draft general budget of the European Union for the financial year 2008. Over the last four years the institutions' budget has increased by almost 18%, chiefly as a result of enlargement. In the future this budget will not grow at such a rate. If we want to make the institutions more efficient, we need to improve the cooperation between them. I am glad that the fears of risks associated with such cooperation have not come true.
On the one hand, we have been trying to ensure that all the tasks that the citizens expect the institutions to fulfil will be fulfilled. On the other hand, we have been trying to ensure effective use of the funds. When allocating the European Parliament's budget, the most important thing for us is to concentrate, both now and in the future, on our main role and priority: improving the legislative process. Issues that are not related to this have to be reduced in the budget to an absolute minimum. We are well on the way to achieving that.
Ladies and gentlemen, back in March we said that you need to have better information on all the resources and materials at your disposal, so that you can work in a responsible and efficient manner. We are therefore calling for the creation of a knowledge management system that will enable the Members to work in an effective manner, using all documents.
Ladies and gentlemen, you want to prove to the voters that you manage their funds responsibly. However, sometimes we do not have documents available in even the most common languages. There are extraordinary committee meetings for which new resources are needed. We need to improve flexibility in this area. Spending on buildings accounts for a large portion of the institutions' budget: we should therefore keep a close eye on this in the future. In the past, there were instances where European institutions bought or leased property for prices above the market value. In the future we want closer attention to be paid to all aspects of purchasing, leasing and renovation. Our aim is to lower costs and ensure flexibility. We want to avoid cartels and monopolies.
Our next priority is to provide better information to the citizens of the European Union. We have thus decided to strengthen this area by helping regional and local media. Ladies and gentlemen, we want to continue to make the institutions operate more efficiently. The reports we receive about their activities must be more informative. These reports should clearly indicate whether or not the targets have been reached. I welcome the method used by the institutions to prepare the budget with the help of inflation coefficients as well as on the basis of what is really needed. In conclusion, I want to thank the rapporteur because we have managed, by way of a number of difficult debates, to reach a good compromise that will lead to better use of European taxpayers' money.
- (FR) Mr President, ladies and gentlemen, one and a half minutes to say what you think of the 2008 draft budget is a formidable task, but I would first like to take the time to thank our rapporteurs, Mr Virrankoski and Mr Itälä, with whom we have had to navigate our way with great difficulty through the decisions that the Committee on Budgets is proposing today. Of course, the2007-2013 multiannual financial framework squeezes us into an austerity that unfortunately does not allow us to pursue, either as steadily or above all as quickly, the objectives we have set ourselves for Europe, the policies of which are, to my mind, the only way of saving the regions of Europe because they can give our fellow citizens the comfortable lifestyles they aspire to in a global environment that has metamorphosed and is constantly shifting and evolving. I therefore invite Parliament to support our committee's initiatives, especially with the prospect of a mid-term renegotiation of the multiannual framework and the definition of a new mechanism for own resources.
On the subject of this budget, because I only have a little time I would just like to mention one point. As permanent rapporteur for the Structural Funds in the Committee on Budgets, I have decided to ask the members of the European Commission what the reasons were for putting 30% of the administrative costs of these funds in reserve. The study we presented recently with Mr Virrankoski on the implementation of the Structural Funds highlights the considerable time it has taken the Commission to approve the national frameworks and operational programmes, so there are now record outstanding commitments of three years; by taking this firm stance on the reserve, we wanted to raise the alarm. The regional policies, like the support for research and innovation, are policies of prime importance for the future of our economy, and therefore for jobs and the quality of life of Europeans. We want to do things quickly, but we want to do things well, which explains the high level of appropriations we are asking the Council to support.
(GA) Mr President, there is one aspect of the budget that should be mentioned, and that is the money to be set aside for the common agricultural policy. The CAP, as it is called, has undergone numerous reforms in the last 15 years: the Mac Sharry reforms, Agenda 2000, and the decoupling of payments from production.
I should like to clarify one point: the governments of the Member States might not agree to any changes to the payments to be made under the CAP to farmers in Europe as a whole between 2007 and 2013. Indeed, in my country, Ireland, firm financial arrangements have been laid down for farmers under the agricultural policy to be pursued between 2007 and 2013. We know that agricultural policy is to be the subject of a health check, but not a general review. And the check will not cover the financial arrangements which EU leaders have made for farmers in Ireland and Europe up to 2013. I hope that this will be understood and that nothing will be left out; and that there will be no attempts at distortion, for it is vital for farmers throughout Europe that everything should be in order.
(DA) Mr President, our group is naturally voting in favour of the amendment proposal to allocate even more money to Palestine. However, we must highlight the fact that both the Council and the Commission should ensure that we do not end up in a situation in which we are throwing money into a bottomless pit. This is the case with much of the aid that is currently being given and contradicts the EU's principles for aid, where the beneficiary must be made able to develop a sustainable economy. However, this is impossible because Israel is stifling Palestinian society and its economy, and not just in Gaza. The delegation from the Committee on Development witnessed this when it visited the West Bank and Gaza in September. EU money flows endlessly without Israel being held accountable at all.
We have been given an account of a dialogue from Washington, in which one of the White House's Middle East consultants was asked about the EU's role. He responded: 'EU? We give orders, Europe pays!' This is true, too! We keep on paying out, and Israel is simply being allowed to destroy everything that we have built up. The Commission and the Council must now make demands on Israel. The blockade of Gaza must be stopped in order to allow goods and people to move in and out. Gaza is now effectively one large open-air prison. The barriers on the West Bank must also be removed. It is not only our delegation that is saying this; the message from the World Bank and from our own ECHO was equally clear. If there is no hope of improvement or any light at the end of the tunnel, we are abusing EU citizens' tax payments, and this must stop immediately!
(EL) Mr President, the EU's budget is the main way to achieve political priorities. Its budgetary policy seems to have three aims: business competitiveness, anti-terrorism and intervention in third countries.
Expenditure is used to achieve these three aims, but the interests and concerns of the masses are entirely different. They relate to their future places of work, income, pensions, and state school and university education.
Let us ask ourselves about the political priorities set by the budget: do they really improve the lives of citizens? Is the EU as a global player meeting its commitments fairly? How does the allocation of some EUR 741 million to promote freedom, security and justice improve the lives of European citizens?
The Commission's recent consultation paper on the reform of the budget says that today and especially in the future the budget ought to intensifying competition for raw materials and markets, shifting the balance of economic power and liberalising huge new markets which create new opportunities for Europeans.
However, this is exactly what is leading the people of Europe astray. For a start, instead of the budgets of Member States being aimed at social justice, they are aggravating the struggle to control the markets regardless of the means. Secondly, this stirs up public opinion in third countries against Europe.
(PL) Mr President, we are still at the beginning of the new financial perspective, so we are being cautious in programming expenditure for 2008. At the same, this is the fourth annual budget of this parliamentary term, and we have therefore accumulated sufficient experience of the budgetary procedure and the specific rules of the game between Parliament, the Commission and the Council. That is most probably why a record number of amendments were smoothly voted through in the Committee on Budgets under the efficient leadership of Mr Böge in a spirit of consensus, which will certainly facilitate block voting on Thursday and will certainly equip us with greater negotiating strength in shaping the draft budget for 2008.
The priorities for 2008 have been named again and again, and the funding of the Galileo Programme has again and again been specified as a problem. I am therefore pleased to make the point that for the first time the Baltic Sea region has been given consideration in this budget, not by way of a declaration, but in a financial, i.e. a real sense. Perhaps this is because both the Commissioner, the two rapporteurs and the Chair of the Committee on Budgets are inhabitants of that region. It is good that the European Union is taking on global commitments, but the larger the European Union becomes, the more its responsibility increases for our own continent, including the Baltic Sea region, i.e. the internal sea of the European Union as it is now, and everyone knows what a poor state it is in. In view of this, it is good that we have found, in the form of pilot projects and preparatory actions, a financial instrument to increase funding for regional development, safety of navigation, simplification of border-crossing procedures, and above all, protection of the environment.
I hope that these priorities will stand up for themselves in the stern mirror of the European Commission, along with the whole of our budget strategy.
(MT) Mr President, I will start by saying that I agree with what Mr Itälä has said on the issue of budgetary procedure and that no one is prepared to be a 'rubber stamp'. I therefore suggest that we discuss this subject as quickly as possible in order to address the difficulties and the differences that appear to exist in an effective manner. On a different level, we welcome the EUR 30 million increase in Frontex's budget. Realistically we expect an improvement in the Agency's structure, better coordination and more determined operations. Parliament gave a clear and concrete signal that it is now up to Frontex and the Member States to eliminate the inefficiency, the unkept promises and the delay we have suffered over the past year. Another point that I would like to address relates to reports and studies produced within or commissioned by the various institutions, including the Commission. There is a need for a common database of reports and studies in order to avoid duplication of work, reduce waste and at the same time make information more accessible. In addition, there should be an annual report that lists these studies and reports, who won the contract, how much they cost and, if possible, what use was made of them. We should also examine the impact and added value of the reports produced by the Economic and Social Council and the Committee of the Regions, particularly in the light of reports that are too technical or reports that have already been produced by the Commission or by Parliament. On the subject of the purchase of premises, I would like to remind you that in 2006 it was agreed that we would once again reexamine the policy regarding the purchase and leasing of buildings used by the institutions, including the information offices. I am under the impression that over the years, the institutions, for various reasons, have bought and leased buildings at a price that appears higher than the market price. Without questioning the merits of the policy on the purchase of buildings, it still makes sense to examine, in an institutional manner, how we can improve the conditions under which we purchase and lease premises and to bring offices closer to the market prices and thus avoid the situation of cartels or monopolies. Lastly, I would like to congratulate the Finnish double act on their useful work and the manner in which negotiations were conducted.
(HU) Mr President, first of all I would like to congratulate the rapporteur, Mr Virrankoski, who has done an excellent job. However, I would like to make the point that if the European Union wants to be a global player, then it is ridiculous that it wants to spend less money on foreign policy than on administrative expenditure.
Secondly, it is also unacceptable that expenditure under the enlargement heading, considered a priority, should also be lower in nominal terms relative to 2007, and, thirdly, it is unacceptable that expenditure on external affairs should increase to a lesser extent - by about 1.5% - than general expenditure, which is set to increase by 2%. This means that the European Union has not ensured that there will be sufficient resources available to carry out the tasks it has set out; nor has it ensured that there will be sufficient funds to implement foreign policy priorities. Adequate funds have not been allocated for the mission to Kosovo, nor for providing assistance to the Palestinian people; I fear the budget will have to be amended again several times next year because no provision has been made for this.
The imbalance between the eastern and southern components of the European neighbourhood policy has been a recurrent problem for many years. The countries to the south have received three times as much money in per capita terms as those to the east, and this is unacceptable. Lastly, I think it is important to resolve the issue of cooperation between the European Parliament and the Council regarding the Common Foreign and Security Policy (CFSP) heading. As yet there has been no ex ante agreement or policy dialogue, and until this happens, I agree with placing EUR 40 million in reserve for the CFSP. Thank you very much.
(PL) Ladies and gentlemen, one of the things on which we have to decide today is the allocation of the first tranche of financial support for the European Institute of Technology. This is a particularly important and keenly-anticipated decision for Wrocław, which is hoping for this institution to be located there.
It is very bad that we have not managed to set up this institution before the end of negotiations on the budget perspective; it is greatly hindering its start-up. Today we have an opportunity to make up for lost time and send some EUR 3 million to get the institution up and running. Its full funding during 2010-2011 can only be assured through a review of the budget perspective.
I can assure you that this money will be a good investment. This is evidenced by the readiness and enthusiasm of the Lower Silesian local authorities, businessmen and the world of science to get involved in this project. I therefore ask you to accept these amendments.
(FI) Mr President, ladies and gentlemen, my thanks go to the rapporteurs Mr Itälä and Mr Virrankoski for their excellent work. I am glad that the Committee on Budgets approved the two pilot projects connected with the protection of the Baltic Sea. I hope that the plenary session will also give its support to them.
It is time we paid closer attention to the Baltic. Since the 2004 round of enlargement it has been an internal sea of the EU, but at the same time it is one of the world's sickest and most polluted seas, something that shames the EU.
One of these pilot projects has to do with reducing the amount of hazardous waste that ends up in the Baltic Sea and correcting the oxygen deficit in the deep basins of the sea. The other is connected with cutting the sulphur dioxide emissions from shipping though emissions trading. If this experiment gives good results, sulphur dioxide emissions trading may become a viable way to cut sulphur dioxide emissions in all sea areas of the EU, which would clean up the air we all breathe in the future all over Europe. So I also hope that the plenary session will support these initiatives.
Mr President, I would like to congratulate the rapporteurs, as others have done. However, in my remarks, instead of the three 'L's used by Mr Martinez, which if I remember correctly were 'litany', 'liturgy' and 'lethargy', I would rather use three 'I's, which are 'implementation', 'initiation' and 'imagination'.
Firstly, I should like to thank the rapporteurs, particularly Mr Virrankoski, for including a couple of paragraphs about the monitoring of the budget. It is extremely important that we think about the question of value for money. Even if that particular term is not included in the resolution, it is, no doubt, in the hearts of everybody that we need to be able to justify, with our specialised committees, the monies we are actually spending, not just in the current period, but also in the fact of having the national management declarations, which it seems many Member States are still reluctant to put together.
Secondly, I would like to thank both the rapporteurs and the Commissioner, in this regard, for having, in my own budget for the year 2007, implemented those pilot projects and preparatory projects which were included. There are quite a few of them, and it is nice to have a certain continuity as we go through into 2008, particularly picking up on the pilot information networks, but also on the projects with the EU, China and India.
That brings me to my last point, which is the question of imagination. Einstein said that imagination is more important than knowledge. We have seen in this debate that many colleagues - Mr Mantovani, Ms Guy-Quint and others - and myself always deplore the fact that we have too little money in category four, the external actions. We know perfectly well there is too little, so I would put in a particular plea at this stage, as we look towards the budget review, that maybe we should actually use a little imagination to see how the European Union will be called upon in the future to meet the global challenges of the future and to play its part in global assistance and the functioning of the global economy, and then make sure we have the means to be able to implement what we wish to take on as our policies.
- (ES) Mr President, with a budget that represents 0.99% of the Union's GDP we cannot have a solid political position.
With regard to category 1a, competitiveness for growth and employment, it should be pointed out that this is the first time that the figures on these policies represent the majority of the preliminary draft budget. However, the Council's figures cut down these categories relating to the Lisbon Strategy, which should be at the core of the Union's policies.
I would like to mention the financing of Galileo and the European Institute of Technology, which are priority projects for our competitiveness and credibility. The financial perspective 2007-2013 are insufficient to finance projects of such strategic importance.
Another point relates to the Frontex Agency, which plays an essential role, both from a humanitarian point of view and from a political point of view. The European Council in June reiterated the need to strengthen Frontex in order to improve the Union's capacity to manage its external borders.
This is also one of the priorities that have been expressed on several occasions by Parliament. Proof of this is the proposed increase of EUR 30 million in commitment appropriations for the Agency's operational costs, which is an increase of 127% on the preliminary draft budget.
The allocation to category 4 is clearly insufficient for achieving our objectives and fulfilling our promises as a global player and, in particular, as has already been said here, in the operations in Kosovo and Palestine.
Finally, I would like to say that the confirmation of the Union's participation in EXPO Zaragoza 2008 - Water and Sustainable Development - is the right decision and is a good opportunity to bring European policies closer to the citizens of Europe, which we need to do.
(FI) Mr President, Commissioner, I too would like to begin by thanking the rapporteur Kyösti Virrankoski for his excellent preparation of the budget. He has listened to the different parties concerned, and has also taken the proposals of the Committee on Regional Development into proper consideration. The rapporteur Mr Itälä has also done a very good job.
It is important that the appropriations for regional development remain at an adequate level. At the same time, we have to ensure that regional policy practices and administration are simplified and clarified both in the Union and in the Member States, so that all the appropriations set aside for regional development can be spent more effectively and wisely in the Member States to reduce regional differences and to implement the Lisbon Strategy.
The bureaucracy that is the bugbear of the Union also disrupts the implementation of regional policy. The first year of the new programming period is almost over, and most of the programmes are still unapproved. This is a serious problem, as the rapporteur said. Because the Commission and the Member States have been dawdling, projects have been slow to begin and the first year of the programming period will be a problematic gap year. The Commission should approve the rest of the programmes without delay, so that the appropriations reserved in the budget can be spent effectively and fruitfully, and so that the new programmes can get under way properly.
(MT) Thank you, Mr President, and thank you, too, Mr Virrankoski and Mr Itälä. With this budget, Parliament will double the Frontex Agency's budget to almost EUR 70 million. This is a measure that speaks for itself, because the priority that Parliament is giving to Frontex is now clear to all. The increase of EUR 30 million has been allocated to Frontex's operational budget in order to increase its missions in those areas that are worst hit by the influx of migrants. At the same time, Mr President, we have put 30% of Frontex's administrative budget in reserve because we want the Agency to be more effective in its work. There are three conditions for removing this reserve: firstly, we want the Director of Frontex to establish regular contact with us to strengthen Parliament's scrutiny of the Agency. Secondly, we want detailed information on Frontex's work programme for the coming year, and because Commissioner Frattini, Vice-President of the European Commission, himself announced that from next year Frontex's mission in the Mediterranean would become permanent, we now expect the Agency to be allocated far more than the EUR 10 million that it originally projected up to now for missions on the maritime borders. Thirdly, we want an updated and realistic list of the resources, ships, aeroplanes, helicopters that the Member States are prepared to put at the disposal of Frontex missions. We do not want ficticious lists, like we had this year, where the Member States supposedly agreed to provide Frontex with about 21 aeroplanes, 27 helicopters and 117 boats but in practice, when the missions came to be carried out, the Member States unashamedly ignored their own promises. Therefore, we expect Frontex to work to a proper schedule that can be relied upon before we remove the reserve. Thank you.
(SV) Mr President, rapporteurs, ladies and gentlemen, many are now wondering why Parliament is seeking a revision of the long-term budget. Are we really not able to cope with new needs such as Galileo, the European Institute of Technology, the EIT, the EU's work in Kosovo and Palestine, and at the same time make budget cuts? The problem is that budget ceilings apply to the whole budget, but of course they also apply to each individual budget category. In order to avoid, for example, Galileo entailing cuts to other research programmes, we are requesting what we call minor revision. But note that this is within the framework of the overall ceilings. We would prefer to cut surpluses in the agriculture budget, that is what is important. As regards Palestine and the costs of the EU's work in Kosovo we want to use the 'flexibility instrument'. Otherwise we have to take money from Africa or Latin America, and that would be unreasonable.
The EU's rigid budget model needs to be changed. But I want to be clear, I do not want to step outside the overall framework, only to achieve greater flexibility within the framework in order to manage new needs. How otherwise will we in future, for example, address what is needed in climate and energy policy? In addition to this, I want to mention just two things. First, the debate on the Treaty shows the importance of increased resources and a long-term perspective in the EU efforts in respect of communication, dialogue and democratic development. I then tried to make some adjustments to the allocation of quotas in this area by the Committee on Budgets. I hope that we are now all agreed on more aggressive investment. Secondly, I want to mention the pilot project that I myself have initiated. It relates to support for the reconstruction of cultural and religious institutions and monuments in conflict-affected areas. The proposal concerns, first of all, the Balkans, but in the long term it should also be possible to use the experience gained from that in other areas where destroyed museums, and razed churches and mosques, can constitute a cause of conflict which the EU can help to remove. Such areas could be, for example, Palestine, Afghanistan, Iraq, and perhaps even Tibet. In this area I appeal for the Members' understanding and support. Thank you.
(FI) Mr President, first of all I wish to thank the rapporteurs, Mr Virrankoski and Mr Itälä. I know both men and I also know that they are in favour of openness and transparency and are keen to structure the European Union's economy on a sustainable basis, as is only appropriate. It is good to keep a tight rein on expenditure and acknowledge the demands of common sense. I would like briefly to focus attention on a few issues, the first of which is research and innovation. Although I know that this is largely in the hands of the Member States, all the same, the European Union needs to remember its own commitments, the Lisbon Strategy, for example, and it has to keep to them, so that we can channel budget money into research and innovation, creating new added value for Europe.
I am delighted with this emphasis on the Baltic Sea. I believe it has largely emerged on account of the rapporteurs. It is good to realise what a state the Baltic is in and these two pilot projects are a good start. It is true that we need considerably more input, but this is a good place to begin.
Thirdly, when drafting the budget it is important to remember the principles of sustainable development and the Union's values. This must be the way to act, for example, when we send money to third countries, and we are involved in various projects such as the Palestinian Autonomous Area. We need to ensure that resources are used properly and that they do not result in work which runs counter to democracy, human rights and freedom of speech, that is, the Union's values. The way in which money is spent and the Union's values must always go hand in hand.
(RO) At the beginning of this year, we planned to negotiate together with the Council a pragmatic and efficient budget of results, which would achieve the policies now necessary in the European Union.
By our amendments in the Committee on Budgets, we have made severe cut-backs in the programmes consuming the tax payers' money without any real value added. The cut-backs in agriculture, amounting to 553,000,000 euros, namely 77% of all the cut-backs operated, reveal another clear agenda of the Council to gradually eliminate this policy that the entire structure of the new Member States' economy depends on. I am glad that, in the Committee on Budgets, we have managed to reestablish the level of the funds designated to agriculture. I also hope that the operational programmes and the rural development programme will be approved as soon as possible by the European Commission.
Besides these aspects, I would like to speak about the importance of the budget for the European Union's youth policy. The budget we have proposed operates a 9% increase in finances for lifelong learning programmes, reaching a total amount of 900,000,000 euros. These programmes have contributed to advancing the European idea more than anything else. 90% of young people identify the European Union with the possibility to travel, to study and to work anywhere in Europe. For these young people, we have to do more. One of the problems they deal with is the small number of European scholarships, especially as regards the Erasmus programme. In the current budget, we have increased payments by 100,000,000 euros due to the European Union's enlargement to Romania and Bulgaria. Nevertheless, we have to make sure that a bigger share of this money reaches every student. Erasmus should not be an additional income for young students but, on the contrary, the main support for those with low financial possibilities.
Last, but not least, I would like to remind the Commission of the commitments undertaken in the trialogue of July, namely to ensure an adequate number of jobs for the new Member States. At present, very few Romanians or Bulgarians work in management positions and, on the contrary, many of them work under temporary contracts. The additional funds we have provided to the European Union's Selection Office should be spent efficiently for the employment of permanent personnel for the new Member States as soon as possible.
(BG) It is a challenge for a representative of Bulgaria, one of the newest EU Member States, to take part in the adoption of the 2008 budget as a full member. This has become possible thanks to the enlargement policy pursued by the European Union and supported also through its budgetary policy.
I support the report and congratulate the rapporteurs and coordinators on the agreement they have reached with regard to the budget and its changes. The draft 2008 budget, in its Sustainable Growth part, makes it possible even for the newest EU Member States to achieve the goals facing them in connection with their membership. The operational programmes within the framework of the Structural Funds ensure high quality and qualifications of human resources, competitiveness, improvement of the infrastructure, strengthening of the administrative capacity in transport, the environment, etc. Regrettably, the available resources are less than what is needed.
I wish to express my support also for the strategic increase of payments to the Structural Funds, the Social and Cohesion Funds, because this will enable them to expand the operational programmes and their capabilities. I support also the 30-percent reserve for the administrative expenditures line because I believe this is a way to ensure efficiency of expenditures and control over spending.
The draft 2008 budget pays attention also to the new regions that have joined the EU. In the Black Sea Region, these are Bulgaria and Romania which are also borders of the European Union. The policy of the EU and the national governments is aimed at transforming the region into an area of security, stability and goodneighbourliness. The region needs improvement of the infrastructure, more investment, and adequate measures to protect the environment because of its high industrialisation and its transformation into a transfer zone for raw materials in the energy sector. The European Union with its policy and financing should guarantee both the environmental security and the stability and security of energy supplies to Europe.. The Black Sea Monitoring and the Framework Programme for the Black Sea Development is a pilot project which I am confident that the European Parliament will support; it is a right step towards good development of the Black Sea region and towards integration of the citizens of the Black Sea region into the EU membership policy.
(LT) I would like to speak about the impact of the EU budget on the wellbeing of the ordinary citizens of Europe, some of whom are following our debates today. Very often we hear that the European Union must develop into the world's most competitive economy, and the budget can facilitate that. However, it should be restructured in order to be more efficient and should encourage scientific research and innovation.
Regrettably, in reality it appears that the European Commission does not even have a definition of what constitutes scientific research. Various projects have different expenditures set to be financed according to the research and innovation programme.
We constantly speak about Europe and its influence in the world. The 27-strong newly enlarged European Union is capable of making changes on a world scale. The budget allows substantial funding for aid for third countries. However, according to the investigations carried out by the Court of Auditors, the funds are very often used inefficiently.
The reason for this is because most of the countries to which we give our aid are governed by non-democratic regimes. Human rights are being abused and aid projects help a handful of people to get richer rather than improve the wellbeing of ordinary people.
I would therefore like to urge you, ladies and gentlemen, to ensure that we adhere to the condition defined in our documents, in particular that aid programmes should be allocated in line with the promotion of democracy and human rights.
(DE) Mr President, Commissioner, ladies and gentlemen, firstly, thank you to the whole budget team for their good work. Please allow me a few remarks from the point of view of the Committee on Regional Development.
In its estimates, the Commission evaluated the need for finance and, in harmony with the threshold values of the Interinstitutional Agreement and the terms of the financial perspective, took into account the likely applications for the current period. Thus, logically, the commitments within the framework of the Structural Funds for 2008 increase by 0.9%, and payments by 3.2%, while monies for the Cohesion Fund increase by 14.4% for commitments and 36% for payments.
Since the Commission is, in fact, the only institution that has unrestricted access to the required information in connection with overall financial requirement, our Committee was guided by the Commission's proposal and also unanimously and immediately corrected unjustified amendments undertaken by the Council in its draft budget.
Above and beyond our amendments, we also simplified the administration and made the use of the funds more efficient, particularly against a background of the Lisbon and Göteborg goals. We focused on the unique status of small and medium-sized enterprises and traditional small business activities such as research and development. Not least, we considered it important to make special mention of the JEREMIE and JESSICA initiatives, to mention but two of the many key points in regional policy.
We also support the Commission in facing the future demographic challenges in Europe, particularly that in some regions and even in entire Member States, population ageing has become a major problem due to declining birth rates. Family values must be promoted, for example by helping young women to balance family and career responsibilities. This is forward-looking policy, which must also be reflected in the key areas of regional policy.
(NL) Mr President, a Europe anchored in solidarity: that is what we want. The 2008 budget contains some new elements that further demonstrate this. A more modern budget is also needed, however: one that is in keeping with the knowledge-based economy - and anchored in solidarity. At the initiative of the Socialist Group in the European Parliament, more financial assistance is to be provided to Palestine and Kosovo. This is essential, however complex.
There are other issues, too, where Europe must show solidarity. Support is needed for the Global Health Fund and for my initiative to reinforce sexual and reproductive health and rights in poor countries, examples being the reduction of maternal mortality and the right to an abortion. This supports the emancipation of women, thus aiding the development of poor countries.
Solidarity is also relevant when it comes to the reorganisation of the EU budget. The best way of doing this, of course, is to reduce agricultural subsidies, which is eminently feasible now that prices are high. Europe must invest in new technology, and Galileo has shown that there is room for another budget. We can live with lower agricultural subsidies, whilst Galileo stands for increased employment and innovation.
(SV) Thank you Mr President. The adoption of the budget each year is one of the most important duties we MEPs have. It is one of the few opportunities we have to send a very clear, collective message about what kind of EU we in Parliament want to see. Generally, I think that it is good that an increasing number of my fellow Members here in the Chamber seem to see the importance of holding back EU funds, but there is still much to be done. I think that it is important for us to set the right priorities in the budget, but the work on monitoring the money and its use is as important as budgeting for the right purposes. If we are doing it today, I think that unfortunately in many areas we are seeing that some of our money almost does more harm than good. In addition, the institutions must develop the EU's accounting system so that it is easier to understand and monitor the money, so that we can see both beforehand and afterwards how it is actually spent. It is a question of transparency.
Personally, I would hope that the 2008 EU budget would signal more clearly an EU that prioritises, an EU that focuses on its core task - to create free movement of goods, services, persons and capital. But unfortunately this year's draft budget leaves much to be desired in this respect. Let me just take a few brief examples: grants for silkworm breeding, bee-keeping, cotton farming, energy crops, figs, hemp, nuts, olive groves, rice cultivation, and tobacco. Export subsidies for cereals, sugar and products from the wine sector. Altogether, these budget headings amount to more than EUR 1 858 436 000. Aside from the fact that the budget headings, in my view, are an incredible waste of European taxpayers' money, they are doing more harm than good. They affect people outside the Union. Nevertheless, one of the most serious examples is, I think, the EU's export assistance for agriculture, where the EU subsidises its own agriculture sector and thereby dumps goods and prices on the markets of poor countries. This invalidates the poor countries' natural competitive advantages and is a serious obstacle on their path to prosperity. We have to do something about this, not in 2013 but next year. Thank you.
(EL) Mr President, first of all let me congratulate the Chairman of the Committee on Budgets, the rapporteur and the shadow rapporteurs, who have today presented in this Chamber with a budget with clear political targets and a well defined ceiling of 0.98% of GDP.
Allow me to stress just two points relevant to both this Chamber and all countries.
The European Parliament emphasises in paragraph 24 of its resolution the need for the Commission to approve as quickly as possible the national operational plans of the European Agricultural Fund for Rural Development and of the Structural Funds. Correct timing is particularly important, especially after the recent widespread natural disasters in southern European countries, particularly in Greece, where the resources to rectify the damage done have to be speedily provided.
My second point is about the recent crisis in cereals prices, which have caused an upheaval in the cereals market and have upset agricultural revenue. This has led to an evident saving of resources in the Community budget. Let me point out, however, that under no circumstances should these savings be made available for other policies; they must stay within the CAP framework and be used to manage crises in the agricultural sector, for example.
Chairman of the Committee on Budgets. - (DE) Mr President, Commissioner, ladies and gentlemen, the Committee on Budgets recommends for the first reading in the Plenary a 2008 budget of EUR 129.6 billion for commitments and EUR 124.2 billion for payments, with strict observance of all our agreements and commitments, both from the multi-annual programmes and the financial perspective and, I might add, well below the ceilings that we agreed in this multi-year plan, in a spirit of budgetary discipline and, at the same time, linked with an offer to the Council to resolve current issues such as Galileo and the financing of foreign and security policy sustainably. I would like to express my sincere thanks to the rapporteurs, Mr Itälä and Mr Virrankoski, who, together with the coordinators and staff, did an excellent job preparing for the first reading.
Firstly, the Parliament budget. Between the vote by the Committee on Budgets and the vote in the Plenary, a process of conciliation has been under way in consultation with the Bureau of this House, with close involvement by the administration. As part of this process, we were able to resolve several contradictory positions judiciously and satisfactorily. However, I would like to add at this point that a Bureau and an administration must be willing to face questions and criticism from the Committee on Budgets, as that is part of our task. Part of the conflict that we discuss every year was able to be resolved by creating a deadline of two to three weeks between presentation of the administrative proposal on the Parliament budget and the decision by the Bureau, to enable the Groups to be listened to more closely at the beginning of the process rather than at the end of the procedure.
Commissioner, in your letter dated 17 October, you again laid out the implementation of the budget as at the end of September. You showed where it was working well and where it was running into difficulty, where some programmes had possibly been implemented too late, and where the Commission itself had practised a little too much micromanagement regarding other questions for the Member States. However, overall, the report showed implementation has improved since the May report. If the Commission now wishes to remain credible, it can no longer claim late implementation or other difficulties for 2008 to justify being in arrears with payments or commitments in the implementation of the 2008 budget.
Today we can say that, with the agreement between the institutions on the agencies - starting with the German Presidency and concluded by the Portuguese Presidency - and thanks to the exceptional work done by our permanent rapporteur Jutta Haug, the development of the agencies has been firmly re-established so that, in future, no agencies will be set up without adequate cost-benefit analyses and without clarifying whether they add any value. Therefore this must be continued in the code of conduct that is being agreed for the executive agencies. At this point, Commissioner, I must also say that this year, we dealt very circumspectly with the Commission's administration budget, but that does not have to be the case every year. However, the continued assessment of staff positions, screening, development - prudently and without exaggeration, but carried out very transparently - those stay on the agenda for us.
Mr President, we have taken a very clear position on Galileo. When we talked about the Reform Treaty this morning and gave it solid support, then in future that will be called the Community method. If Member States believe they can rely on a hodgepodge of financing or on financing outside the Community budget then, in the light of this development in Europe, that is simply absurd and does not make sense.
In my second point I would like to speak about the financing of the Common Foreign and Security Policy. Without Parliament, the CFSP would already be bankrupt, for we would have to front up with approximately EUR 90 million, according to the Decision of the Heads of State or Government in December 2005. When I now hear that we may have to go well beyond what the Council and the Commission put forward to us, with Palestine and Kosovo to be added as well, then we are prepared to find a way through. Obviously we will also have to talk about the flexibility instrument, on the basis of the vote. This also applies to further acknowledgement of Parliament's interests, as expressly - and correctly - called for by the Committee on Development.
The Presidency must realise that, with the exception of Galileo and the Common Foreign and Security Policy, everything can be decided by Parliament on its own. Therefore my urgent recommendation: the Council needs to get a sufficient mandate so that we can put both Galileo and the Foreign and Security Policy on a firm footing - hopefully not only for 2008. If this is not achieved, then we are all going to have to have further sittings during the 2008 budget. The door is open for all negotiations, but we expect a clear signal from the Council that it is taking action on these two key questions. Either way, from the point of view of this Parliament, there will be a 2008 budget.
(Applause)
The debate is closed.
The vote will take place on Thursday 25 October 2007.
Written declarations (Rule 142)
in writing. - We must demonstrate to the European taxpayer that the EU's budget is value for money and represents sound financial management. Therefore, the EP's continued monthly commute to Strasbourg totally contradicts this, especially with our focus on climate change. Whilst I welcome the comments in the Itälä report on greener use of transport, these hardly tackle the scale of the problem. We urgently need to act as pioneers and set a real example.
On the Virrankoski report, I am disappointed by the level of funding for poverty reduction programmes to the poorest regions, including Asia. If the EU is to have credibility as a global power it needs to put its money where its mouth is.
Whilst I welcome the support for Palestine and Afghanistan, in the case of the latter, the EU strategy needs greater collaboration with neighbouring countries India and Pakistan to achieve long-term success. Furthermore I regret the proposed reduction to CFSP funding, especially in Kosovo. This should not be delayed or underfunded.
Finally, I support the emphasis on the Lisbon Agenda creating jobs and increasing skills. These initiatives will really bring added value from the EU to the people I represent in the West Midlands.
(The sitting was temporarily suspended)